Hon. E. M. Lawrence                   Opinion No, M- 713
Executive Secretary
Texaa Board of Llcensure for         '.Re: Whether the Board of
  Nursing Home Admlnlnlatrators            Licensure for Nursing
6225 U.S. Highway 290 East                 Rome Admlnistrattirsarid
Austin, Texas                              the State Department of
                                           Health may share infor-
Hon. J. E. Peavy                           matlon received by such
Commissionerof Health                      a enclee under Articles
Texas State Department of Health           4&42c and 4442d, Vernon'::
1100 W. 49th Street                        Civil Statutes.
Austin, Tixas

Gentlemen:
          You have requested the opinion of thle office regarding
the above matter. In this connection you have provided ua with the
following Information:
         "The Texas Board of Licensure for Nursing
    Home Administratorswas created to admlnleter the
    licensing of nursing home administratorspursuant
    to Article 4442d, Tex. Rev. Clv. Stat. Ann. (1969),
    and one of the functions of the Texas State Depart-
    ment of Health is to admlnlater the llcenein of
    'institutiona, which Is defined In Article &442~
    (2), Tex. Rev. Clv. Stat. Ann. (1969) to lncluie
    nursing homes. In the course of carrying out Its
    functions, each agency gather0 informationwhich
    would be of great use to the other; however, at
    the present time each agency Is reluctant to share
    ite.records because of the possibility that the
    confidential nature of such records prohibits
    access thereto by any entity other than the agency
    which gathered the information.
         "Accordlfigiy,the Texas Board of Llcenaure
    for Nursing Home Administrators,speaking unanimously,
    requests the Attorney General'e Opinion on the follow-
    ing question:

                            -3449-
._....   L;.   i4.Lwrwce,   Hon.,J.~E. Peavy, page 2     (M-713)


              "Does the Board have the authority to dl-
         vulge to the Texas S&ate Department of Health
         the informationand records whloh it gathers In
         the course of performing its functions and duties
         under Tex. Rev. Civ. stat. Ann., Art. 44&d (1969)?
              "Similarly,the Texas State Department of
         Public Health requests the Attorney General's
         oplnlon on the following question:
              "Does the Texas State Department of Health
         have the authority to divulge to the Texas Board
         of Llcensure for Nursing Home Administratorsthe
         Informationand records It gathers In the course.
         of performing its functionsand duties under Tex.
         Rev. Clv. Stat. Ann., Art. 444% (1969)?
              "Although there are two questions submitted
         because of the possibilityof different answers,
         neither agency has an objection to a consolidated
         response to both questions In the event such an
         opinion can be rendered.
               "The activities of the Health Department and
          the Board overlap to such an extent that the sharing
         'of Informationwould greatly reduce the workload lm-
          posed upon each agency and, thereforz,~would result
          In a savings to the'taxpayer. , . .
          At the outset we would point out that'Article 4442d,
Vernon's Civil Statutes, which controls the operations of the
Board of Llcensure for Nursing Home Administrators,contains no
specific statement regarding a llmltatlon on the public nature of
its fl.lesand records. Accordingly,It Is our conclusion that such
records would be reasonably available to the public and that no
ptc,blemexists aa to making such records available to,the State
Department of Health.
           Widthregard to the matter of whether the State Department
 of Health may make Its records available for use by the Board of
 ti::ensurefor Nursing Home Admlnlstrators,,weare faced with the
 provisions of Section 13, Article 4442c, Vernon's Civil Statutes,
 which reads as follows:
               bet. 13. Informationreceived by the
          Licensing Agency /State Department of Health7
          through filed rep?%ts, Inspection, or as otherwise

                                   -3450-
.     .



    1: ::,i .   & a   NJ.Lawence, Hon. J. B. Peavy, page 3    (id-?ij)




                authorized under this law shall not be disclosed
                cazly.    except a8 authortied elsewhere in this
                      n such manner as to Identify individuals or
                institutionsas defined herein except In a pgo-
                ceedlng involvln the westion of llcensurk.
                (Emphasisadded.7
    The phrase 'shall not be disclosed publicly" has not previously
    been the subject of any opinion by this offiae, nor have we been
    able to discover a reported case wherein this particular phrase
    has been examined. Since the Legislaturedid not specially define
    the phrarrewe must Interpret the words In the sense In which they
    are ordinarilyused. Calvert v. Fisher, 259 S.W.2d 944 (Tex.Clv.
    App. 1953, error ref.). When viewed from this aspect, we admit to
    route uncertaintyas to just what types of‘disclosuresmight be for-
    bidden by the phrase In question. The tendency Is to restrict such
    statutes to only the relatlonshlpsparticularlynamed by strict
    construction. 97 C.J.S. 741, Witnesses, Sso. 254. However, It
    seems clear that an Interagencyshartng of the data, in carrying
    out a related admlnlstratlveaim, could not be considered as a
    public dlsalosure of the Information. Attorney General Opinions
    Nos. O-2319 (1940) and.&388 (1969). Communicationsbetween
    government officers are privileged and are not deemed public. 47
    C.J.S. 747, Witnesses, Sec. 26k.
              In connectionwith the foregoing, we would note that any
    such records from the State Health Department which come Into the
    pos'sesslon~ofthe Board of Llcensure for Nursing Home Administrators
    must retain their original confidentialstatus, and the said Board
    would be responsible for Insuring against their public disclosure.
              You are accordingly advised that it Is the opinion of
    this office that the provisions of Article 4442d, Vernon's Civil
    Statutes, permits the Board of Llcensure for Nursing Home Adminis-
    trators to provide pertinent lnfozrmatlona8 desired to the Stati:
    Department of Health-. The State Department of Health Is authorize::
    under the provlslons.ofArticle 4442c, Vernon's Civil Statutes, to
    provide file information to the Board of Llcensure for Nursing Home
    Administratorsforlts own confidentialuse.
                                   SUMMARY
                     The provisions of Article &4&2d, Vernon's
                Civil Statutes, permits the Board of Llcensure
                for Nursing Home Administratorsto provide per-
                tinent Informationas desired to the S.tateDepart-
                ment of Health. The State Department of Health 18
                authorized, under the provisions of Article 444.?c,
                                       -3451-
      .         ’




   K(rr:   I   ii.   M. Lawrence,   Hon. J. E. Peavy, page 4   (M-713)


               Vernon's Civil Statutes, to provide file In-
               formation to the Board of Llcensu.refor Nursing
               Home Admlnlstratorsfor It own confldentlaluse.




   I,rzpared
           by Malcolm L. Quick
   AssistantAttorney Qeneral
   i!?PR(IVED:
   ?K!NION COMMITTEE
    Kerns Taylor, Chairman
-5;. E. Allen, Co-Chairman
   .X:xWhite
   Jack Sparks
 LFisher Tyler
   flaxHamilton
   MiEhDEF. GRIFFIN
   Staff Legal AsSiStant
   ALtiREDWALKER
   EXeCutiVs           ASBiStSnt


   NOLA WHITE
   First Assistant




                                           -f452-